Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 6-12, and 18-24 have been examined and rejected. This Office action is responsive to the amendment filed on 06/21/2021, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 12, and 20-22 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) and in view of GARDENFORS et al. (US 20140245213 A1, hereinafter GARDENFORS) and in view of Yan (CN 105095200A English translation, hereinafter Yan, IDS listed document).

claims 1, and 20, Yamamoto teaches a method for controlling media resource loading (paragraph [0002], an information processing apparatus and control method, and a recording medium, wherein multiple types of input operations are recognized; and paragraph [0103], For example, in many of the information processing apparatuses in which touch operations can be recognized, an operation called a flick is used in the case of switching an image displayed on a screen), comprising: 
detecting a touchscreen sliding event corresponding to user interface (UI) scrolling triggered by a touch sliding operation on a touchscreen (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling); 
when the touchscreen sliding event is detected, detecting whether a current UI inertially scrolls, wherein there is no touch point on the touchscreen during the inertial scrolling, and a speed of the inertial scrolling is progressively decreased along with scrolling time (paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release; flick is a type of screen sliding event, by flick gesture release, there is no touch point, and the speed of the inertial scrolling is decreased with time); 
measuring the speed of the inertial scrolling when it is detected that the current UI inertially scrolls (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; the speed is measured in order to determine a flick gesture);
loading to-be-loaded media resource on the current UI (paragraph [0103], an operation called a flick is used in the case of switching an image displayed on a screen; A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; to switch an image displayed on a screen is to load media resource on the current UI).
Yamamoto does not teach:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource, 
after the loading is temporarily stopped, and in response to determining that the speed of the scrolling is decreased to be equal to or less than a second speed threshold, resuming loading the to-be-loaded media resource.
GARDENFORS teaches:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed, in which case associated content may not be sent for all items being scrolled through the first display; not sending scrolled items is to temporarily stopping loading), 
after the loading is temporarily stopped, and in response to determining that the speed of the scrolling is decreased to be equal to or less than a speed threshold, resuming loading the to-be-loaded media resource (paragraph [0078], Instead, the first electronic device 102 may determine, based on the scrolling command input, the area of the list of items that will be visible in the first display when the scrolling speed is expected to drop below the threshold, and the first electronic device 102 may begin sending associated content for those items).
Since Yamamoto teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by GARDENFORS, as the prior arts are from the same application field of user interface display content loading, and GARDENFORS further teaches resume loading based on the speed threshold, with the inertial scrolling as a type of scrolling gesture operating on the user interface. By incorporating GARDENFORS into Yamamoto would improve the integrity of Yamamoto’s system by allowing determine the items that are viewable (or likely to become viewable) as the list of items are scrolled based on the received scrolling command (GARDENFORS, paragraph [0079]).
Yamamoto/GARDENFORS does not teach:
to determining that the speed of the scrolling is decreased to be equal to or less than a second speed threshold.
Yan teaches:
(paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded).
Since Yamamoto/GARDENFORS teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to determining that the speed of the scrolling is decreased to be equal to or less than a second speed threshold, as taught by Yan, as the prior arts are from the same application field of user interface display content loading, and Yan further teaches resume loading based on the second speed threshold value. By incorporating Yan into Yamamoto/GARDENFORS would improve the integrity of Yamamoto/GARDENFORS’s system by allowing recovering the off-screen image corresponding to the image control (Yan, paragraph [0099]).


As to dependent claim 6, the rejection of claim 1 is incorporated. Yamamoto teaches the method according to claim 1, wherein the when the touchscreen sliding event is obtained through the detecting (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling) comprises: 
(paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold).


As to dependent claim 7, the rejection of claim 1 is incorporated. Yamamoto teaches the method according to claim 1, wherein the initial speed is a speed of the current UI when the touch point on the touchscreen disappears (paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release).

As to dependent claims 8, and 21, the rejection of claim 1 is incorporated. GARDENFORS teach the method according to claim 1, wherein the first speed threshold is equal to the second speed threshold (paragraph [0078], Instead, the first electronic device 102 may determine, based on the scrolling command input, the area of the list of items that will be visible in the first display when the scrolling speed is expected to drop below the threshold, and the first electronic device 102 may begin sending associated content for those items).

claims 9 and 22, the rejection of claim 1 is incorporated. Yan teaches the method according to claim 1, wherein the first speed threshold is greater than the second speed threshold (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded; the second threshold could be less or equal to the first threshold hold value, when the scroll speed decreases).


As to independent claim 12, Yamamoto teaches a terminal (Fig. 1A, paragraph [0035], a processing apparatus 100), comprising: 
at least one processor (Fig. 1A, CPU 102); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Fig. 1A, RAM 104), the programming instructions instruct the at least one processor to perform the following operations: 
detecting a touchscreen sliding event corresponding to user interface UI (User Interface) scrolling triggered by a touch sliding operation on a touchscreen (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling);
(paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release; flick is a type of screen sliding event, by flick gesture release, there is no touch point, and the speed of the inertial scrolling is decreased with time); 
measuring the speed of the inertial scrolling when the current UI inertially scrolls (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; the speed is measured in order to determine a flick gesture);  
loading to-be-loaded media resource on the current UI (paragraph [0103], an operation called a flick is used in the case of switching an image displayed on a screen; A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; to switch an image displayed on a screen is to load media resource on the current UI).
Yamamoto does not teach:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource, 

GARDENFORS teaches:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed, in which case associated content may not be sent for all items being scrolled through the first display; not sending scrolled items is to temporarily stopping loading), 
after the loading is temporarily stopped, and in response to determining that the speed of the scrolling is decreased to be equal to or less than a speed threshold, resuming loading the to-be-loaded media resource (paragraph [0078], Instead, the first electronic device 102 may determine, based on the scrolling command input, the area of the list of items that will be visible in the first display when the scrolling speed is expected to drop below the threshold, and the first electronic device 102 may begin sending associated content for those items).
Since Yamamoto teaches a terminal system for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by GARDENFORS, as the prior arts are from the same application field of user interface display content determine the items that are viewable (or likely to become viewable) as the list of items are scrolled based on the received scrolling command (GARDENFORS, paragraph [0079]).
Yamamoto/GARDENFORS does not teach:
to determining that the speed of the scrolling is decreased to be equal to or less than a second speed threshold.
Yan teaches:
to determining that the speed of the scrolling is decreased to be equal to or less than a second speed threshold (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded).
Since Yamamoto/GARDENFORS teaches a terminal system for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to determining that the speed of the scrolling is decreased to be equal to or less than a second speed threshold, as taught by Yan, as the prior arts are from the same application field of user interface display content loading, and Yan further teaches resume loading based on the second speed threshold value. By incorporating Yan into Yamamoto/GARDENFORS would improve the integrity of Yamamoto/GARDENFORS’s system by allowing recovering the off-screen image corresponding to the image control (Yan, paragraph [0099]).

Claims 10, 18, and 23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) and in view of GARDENFORS et al. (US 20140245213 A1, hereinafter GARDENFORS) and in view of Yan (CN 105095200A English translation, hereinafter Yan, IDS listed document) in view of Lee et al. (US 20140157135 A1, hereinafter Lee).

As to dependent claims 10, and 23, the rejection of claim 1 is incorporated. GARDENFORS teaches the method according to claim 1, with the first speed threshold (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed).
Yamamoto/GARDENFORS/Yan does not teach the first speed threshold is 12000 pixels/s.
Lee teaches the first speed threshold is 12000 pixels/s (paragraph [0107], A "flick" is a gesture in which a user performs a drag at a threshold speed or higher, for example, 100 pixels/second. The setting of 12000 pixels/s is just another setting value).
Since Yamamoto/GARDENFORS/Yan teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first speed threshold is the flick may be distinguished from the drag or the panning based on whether a moving speed of the touching object is equal to or higher than the threshold speed (Lee, paragraph [0107]).

As to dependent claim 18, the rejection of claim 12 is incorporated. GARDENFORS teaches the terminal according to claim 12, with the first speed threshold (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed).
Yamamoto/GARDENFORS/Yan does not teach:
the first speed threshold is approximately 12000 pixels/s.
	Lee teaches the first speed threshold is approximately 12000 pixels/s (paragraph [0107], A "flick" is a gesture in which a user performs a drag at a threshold speed or higher, for example, 100 pixels/second. The setting of 12000 pixels/s is just another setting value).
Since Yamamoto/GARDENFORS/Yan teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first speed threshold is approximately 12000 pixels/s, as taught by Lee, as the prior arts are from the same the flick may be distinguished from the drag or the panning based on whether a moving speed of the touching object is equal to or higher than the threshold speed (Lee, paragraph [0107]).

Claims 11, 19, and 24 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) and in view of GARDENFORS et al. (US 20140245213 A1, hereinafter GARDENFORS) and in view of Yan (CN 105095200A English translation, hereinafter Yan, IDS listed document)  and in view of Pisula et al. (US 20100231537 A1, hereinafter Pisula).

As to dependent claims 11 and 24, the rejection of claim 1 is incorporated. Yan teaches the method according to claim 1, wherein the second speed threshold (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded).
Yamamoto/GARDENFORS/Yan does not teach the second speed threshold is 8000 pixels/s.
	Pisula teaches the second speed threshold is 8000 pixels/s (paragraph [0397], detecting movement of the contact that is below a predefined threshold (e.g., movement below a movement speed such as 20-30 pixels per half-second. The threshold value could be set at other values).
to detecting movement of the contact that is below a predefined threshold (Pisula, paragraph [0397]).


As to dependent claim 19, the rejection of claim 13 is incorporated. 
Yan teaches the terminal according to claim 12, wherein the second speed threshold (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded).
Yamamoto/GARDENFORS/Yan does not teach the second speed threshold is 8000 pixels/s.
	Pisula teaches the second speed threshold is approximately 8000 pixels/s (paragraph [0397], detecting movement of the contact that is below a predefined threshold (e.g., movement below a movement speed such as 20-30 pixels per half-second. The threshold value could be set at other values).
Since Yamamoto/GARDENFORS/Yan teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second speed threshold to detecting movement of the contact that is below a predefined threshold (Pisula, paragraph [0397]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 8-9, 11-12, and 19-20, cancellation of claims 2, 4-5, 13-14, and 17, and addition of claims 21-24.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/
Examiner, Art Unit 2143         
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143